B. F. SAFFOLD, J.
The judgment by nil dicit rendered against the defendant, who is the appellant, ascertained that he had converted to his own use, some cotton which was the property of the plaintiff.
In executing the writ of inquiry at the subsequent term, the only questions involved pertained to the damages to be recovered by the plaintiff. The evidence offered by the defendant, and excluded, tending to show the destruction of the cotton under circumstances which would relieve him from any liability, was matter of defense, subversive of the judgment. — Ewing v. Peck & Clark, 17 Ala. 339.
The measure of damages in trover, is the value of the goods at the time of the conversion, or at any subsequent time before the trial, with interest thereon. The reason of the rule is to indemnify the plaintiff fully, and to prevent the defendant from deriving any benefit from his tortious conduct.— Williams v. Crum, 27 Ala. 468; Ewing v. Blount, 20 Ala. 694. For the same reason, when the quality of the goods is not shown, the defendant can not complain if they are assumed to have been of the best quality. There is no error in the charge of the court, or in its refusal of those asked by the defendant.
The judgment is affirmed.